973 A.2d 408 (2009)
Joseph VICARI, as Administrator of the Estate of Barbara Vicari, Deceased
v.
Joseph R. SPIEGEL, M.D., Pramila Rani Anne, M.D., and Jefferson Radiation Oncology Associates,
Petition of Pramila Rani Anne, M.D. and Jefferson Radiation Oncology Associates.
No. 661 EAL 2007.
Supreme Court of Pennsylvania.
May 27, 2009.


*409 ORDER

PER CURIAM.
AND NOW, this 27th day May 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below: Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity is:
Whether respondent's medical oncology expert was qualified to render standard of care opinions against an otolaryngologist and radiation oncologist under Section 512 of the Medical Care Availability and Reduction of Error Act, 40 P.S. § 1303.512.